Case 20-10343-LSS Doc 4962 Filed 05/25/21 Pé&é eof 4S) #0921

om FILED

e021 MAY 25 AM 8: hu

US BANKRUPTCY COUR:
NSTRICT OF DELAWARE

Wovlne, Mauni! Selber Ss \yers leew
BSA Rucbrevghy, Cure

Mpntosh Sicce O86, Flan
OG 74 Bol

Gos dace | gwar Se Ley Silvers der,

Xv Aw ww bias fe yw to herpe thy a VA Yours helo
wy we clLomer, Lt (bey Souls so (wens Mis iw tin. vate

f Q
Yrs cru Lyk So {= $4 LN 4, Haim Yu svienrce Cownp aewicy, Pl Wad

am toy Bind Lan secmA yews am Basle Sok. ff aia
a _stine aegperlt at Va hit of 0 parlesiional

lee oy Sewks o€ Miyenin parA

Re Meek | tu be be “ Pawtersiv~al Sc *

boys uh panets, Lk At £ heer on

WA, «4 pedlolile aA useA his pos

a parchine lis perversiow -eror mne., le oyaA

$2c2 methids SUA uo Prn~egaselay ue ted casket is nn OR

wee Ceah | ghee ~e > —_ he ° weceA tow bl, Avs peoeversivn |
Cl on Sun Crimcwarl bs hater Re nxcAcwarSA 7s GW

aHidurt fuer  mVhinr Her fo Hh.

Yon crnnedty senem a [ik cetere Fn Arllrny
a pebtilea Met Ak parched Min sree fink of
hehutur || again | 6 mehns ov dtr cltn tte of ny

fh hy ‘ Ars WT UU. eet L€ ) po ths, nH As se a but ertrost-

—~i=—

war )

 

 
Case 20-10343-LSS Doc 4962 Filed 05/25/21 Page 2of4

they sven A pai es VY Ack nbbaed of Ath ny
Unsure || A-

SS Wwe Fo ayh yx {, ce Covet. hook
rt Ale lau a af Aegan wits, fhn nivht , 1
a Asnby —Auck non Leaf whine Me Mew aSrflh nory of
UL Clive  gsw0e “Avewes” aocreis yodicule os Fy vracep khe .
Th delet MA (it pe Ha for terf
Ue Soy Seuds rerursraret enyhhi, Jk Mar A ap pert»,
Ow Ae Conley i Yate tne hor 64 G mew Jiid prAedeH
yor, wor WA Skriv psy fs 6 ive Her  groner sa igh bint
de regen ers ak gol cittens, Th “Bey Seti of
cent die />,3¢  fhem way anh peahiys Sutly it fy
dine Gin Herr entsherer 4 Conn fe av erk.

To Bee WA be fern “he. Yen Peet bs
fre Loe” iy neh ic Lesh fern bol Thr sve yos weld
ak 2 mew Toye. Pome dry’ Lo pt yrnselh is ovn
Shoes Eo Cott yo irk wm nm hb? CMesse teth dies
laa any ohkers Tw “ar Henly * ft Lt Lierse hi~Aw of
Pcey7(+ veh Lan aero ebrily uJ per paw bs [i hy, Thanh y ev

flesryrd Cle

PS. Sanny a hand WA 1 oe. |
Spell end s= Ss ad.

 

is

 
Case 20-10343-LSS Doc 4962 Filed 05/25/21 Page 3of4 ?

STATE OF OHIO

 

)
COMMON PLEAS COURT
) SS:
COUNTY OF Montgomery )
I, , Affiant having been duly sworn
does hereb

at the following statements are
true and correct to the best of my knowledge. To Wit:

On or about the summer of 1971, my son PC spent
the night at an adult Scout Leaders home, who was employed by

the Boy Scouts of America. When he~(my son) returned home, he
reported to his father now deceased, and myself
the details of a sexual assault, plus that he had been provided

alcohol to drink at the Scout Leaders home that night, prior
to the sexual assault taking place upon him.

 

\
Subse*fibed and sworn to before me this I) day of | / TV)
200 ») :

     

NOTARY PUBLIC-STATE AT LA

MY COMMISSION EXPIRES: F

, 200

 

Pr - a

 
t+
—
oO
t+
®
Do
©
oO
|
N
—
Ww
N
—
Lo
oO
TC
&
re
N
co
oO)
t+
oO
oO
a
”)
”)
—
9
+
oO
oO
=
oO
N
H
©
O

 

- at0
LOUISVILLE KY =.

17'MAY 2OPIPHE'S L 05/17/2021 ag
iy: OSTAGE DR)

=

-

~
>
z

 

Juskice haorl Cel her oNueds dein
BSA Yooh rope bey Cave

E24 Markel Cineet 644 Fa off N

X
—
<

Ler Lari ny bw , oe 478°/

PHagh yf fered bg Ey gf] pf ggbatdedyoufly pall gag! fel glagf fled ttiyy

 
